           Case 1:19-cv-00462-DAD-EPG Document 114 Filed 09/21/21 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10
     DEVONTE B. HARRIS,                               Case No. 1:19-cv-00462-DAD-EPG (PC)
11
12                           Plaintiff,                ORDER DENYING PLAINTIFF’S
                                                       MOTION TO COMPEL
13    v.
                                                       (ECF No. 105)
14
     K. KYLE, et al.,
15
                             Defendants.
16
17          Plaintiff Devonte B. Harris (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Before the Court is

19   Plaintiff’s motion to compel a second deposition of Defendant Kyle. (ECF No. 105.) For the

20   following reasons, the Court will deny the motion.

21          I.      BACKGROUND

22          This action arises out of Plaintiff’s claims for deliberate indifference to serious risk of

23   harm in violation of the Eighth Amendment against Defendants Kyle, Grossman, Thompson,

24   Depovic, Moreno, Overly, Wright, Gamez, and Castillo, and for retaliation in violation of the

25   First Amendment against Defendants Kyle, Moreno, Wright, Overly, Gamez, and Castillo.

26   (ECF Nos. 1, 10, 15, 17, 31.)

27          On February 16, 2021, Plaintiff filed a motion requesting that the Court order California

28   State Prison—Corcoran (“CSP-Corcoran”) to facilitate a deposition of Defendant K. Kyle by


                                                      1
           Case 1:19-cv-00462-DAD-EPG Document 114 Filed 09/21/21 Page 2 of 9



 1   videoconference. (ECF No. 81.) On March 2, 2021, the Court entered an order allowing the
 2   deposition to go forward by remote means for a maximum of two hours of questioning. (ECF
 3   No. 88.) The date selected for the deposition with Plaintiff’s agreement was March 22, 2021.
 4   (See id.)
 5           On May 10, 2021, Defendants filed a motion for summary judgment. (ECF No. 99.) On
 6   June 14, 2021, Plaintiff filed a motion requesting to modify the Scheduling Order in this case to
 7   extend the motion to compel deadline as well as a to extend the deadline for Plaintiff to file an
 8   opposition to Defendants’ motion for summary judgment. (ECF No. 103.) Plaintiff requested
 9   these extensions because he intended to file a motion to compel regarding Defendant Kyle’s
10   deposition, which he explained was instrumental to opposing Defendants’ summary judgment
11   motion. (Id.) The Court entered an order on June 15, 2021, granting Plaintiff’s motion and
12   limiting the motion to compel to ten pages in length. (ECF No. 104.)
13           On July 19, 2021, Plaintiff filed the underlying motion seeking to compel a second
14   deposition of Defendant Kyle at her expense. (ECF No. 105.) Defendant Kyle filed her
15   opposition to Plaintiff’s motion to compel on August 10, 2021. (ECF No. 108.) On August 19,
16   2021, Plaintiff filed a reply in support of the motion to compel. (ECF No. 111.)
17           II.    LEGAL STANDARDS
18           “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
19   party's claim or defense and proportional to the needs of the case, considering the importance of
20   the issues at stake in the action, the amount in controversy, the parties’ relative access to
21   relevant information, the parties’ resources, the importance of the discovery in resolving the
22   issues, and whether the burden or expense of the proposed discovery outweighs its likely
23   benefit.” Fed. R. Civ. P. 26(b)(1). Furthermore, discoverable information “need not be
24
     admissible in evidence.” Id.
25
             Once a deposition has been concluded, a party is required to obtain leave of court before
26
     noticing the deposition of a deponent who has previously been examined in the same litigation.
27
     Fed. R. Civ. P. 30(a)(2)(A)(ii). Under Rule 37 of the Federal Rules of Civil Procedure, “[a]
28

                                                      2
           Case 1:19-cv-00462-DAD-EPG Document 114 Filed 09/21/21 Page 3 of 9



 1   party seeking discovery may move for an order compelling an answer, designation, production,
 2   or inspection.” Fed. R. Civ. P. 37(a)(3)(B). The court may order a party to provide further
 3   responses to an “evasive or incomplete disclosure, answer, or response….” Fed. R. Civ. P.
 4   37(a)(4).
 5          “District courts have ‘broad discretion to manage discovery and to control the course of
 6   litigation under Federal Rule of Civil Procedure 16.’” Hunt v. County of Orange, 672 F.3d
 7   606, 616 (9th Cir. 2012) (quoting Avila v. Willits Envtl. Remediation Trust, 633 F.3d 828, 833
 8   (9th Cir. 2011)). The party moving to compel bears the burden of informing the court (1) which
 9   discovery requests are the subject of the motion to compel; (2) which of the responses are
10   disputed; (3) why the party believes the response is deficient; (4) why any objections are not
11   justified; and (5) why the information sought through discovery is relevant to the prosecution of
12   this action. Haraszewski v. Knipp, 2020 WL 4676387, at *3 (E.D. Cal. Aug. 12, 2020).
13          III.    DISCUSSION
14          A. Failure to Comply With the Court’s Orders
15          On June 17, 2021, the Court granted Plaintiff’s request for an extension of time to file
16
     the motion to compel regarding Defendant Kyle’s deposition and further ordered Plaintiff to
17
     limit the motion to ten pages. (ECF No. 104.) Specifically, the Court stated: “Plaintiff’s motion
18
     to compel regarding Defendant Kyle’s deposition shall not exceed ten (10) pages in length. The
19
     Court will deny the motion if Plaintiff files excessive briefing and exhibits.” (Id.)
20
            Plaintiff’s motion totals one hundred and nineteen pages in length, including sixteen
21
     pages of briefing and more than one hundred pages of exhibits. (ECF No. 105.) Additionally,
22
     although the Scheduling Order in this case states that reply briefs may not exceed ten pages in
23
     length, Plaintiff’s reply brief is seventeen pages long. (ECF Nos. 37 at 5, 111.) Plaintiff did not
24
25   seek leave to file briefing in excess of the applicable limitations.

26          Plaintiff’s motion is therefore denied for failure to comply with a Court order.

27          Although this reason is an independent basis to deny the motion, the Court also

28   addresses Plaintiff’s motion on the merits below.

                                                       3
           Case 1:19-cv-00462-DAD-EPG Document 114 Filed 09/21/21 Page 4 of 9



 1           B. Production of Documents
 2           Plaintiff’s motion first argues that Defendant Kyle failed to bring documents to her
 3   deposition. Plaintiff explains that, on March 1, 2021, he served a notice of deposition on
 4   Defendant Kyle. (ECF No. 105 at 4.) Plaintiff requested Defendant Kyle produce the following
 5   at her deposition:
 6           all documents related to the subject matter of this lawsuit, all written witness
             statements supporting her defense, all electronically stored documents intended
 7           for use at trial; including but not limited to the suicide risk assessment and self
 8           harm evaluation Kyle conducted on [Plaintiff] on 5/2/18; all emails generated
             concerning [Plaintiff’s] mental health on 5/2/18; Dr. Jordan’s chrono excluding
 9           me from STRH from 9/6/16; Kyle’s chrono overriding Jordan’s chrono on
             9/18/16; all documents Kyle relied on to conclude [Plaintiff] had a possible
10           secondary gain motive to avoiding housing in STRH on 9/8/16; the Mental
             Health Program Guide; and the Mental Health ICC chrono authored by Kyle on
11           12/19/17.
12   (Id. at 8-9.)

13           According to Plaintiff, Defendant Kyle did not bring the requested documents and

14   “employed strategic ignorance of the facts and issues in order to prevent a fair examination.”

15   (ECF No. 105 at 5.) Additionally, Defendant Kyle “exploited her coworker[] Sherman[‘s]

16   dilatory facilitation of the deposition by invoking the 45 day deadline for filing request[s] for

17   production of documents which would have overshot the discovery deadline.” (Id.) Plaintiff

18   contends that “[l]ogistics made it impractical” for Plaintiff to provide Defendant Kyle with

19   these documents because the deposition was remote and “conducted late in the discovery

20   process through no fault of [Plaintiff].” (Id. at 9-10.)

21           Defendant Kyle argues that she was not obligated to produce any documents at the

22   deposition because Plaintiff’s document requests were not served sufficiently in advance of the

23   deposition. (ECF No. 88 at 6.) Additionally, Defendant Kyle has previously produced

24   thousands of documents to Plaintiff, as well as the prison policy and forms he could use to

25   access his mental health file. (Id.) If Plaintiff wanted to refresh Defendant Kyle’s recollection

26   or question her about a document, it was his obligation as the deposing party to show the

27   document to her, question her about it, and mark it as an exhibit if he so wished. (Id.) Plaintiff

28   was being assisted by Atkinson-Baker court reporters as well as Elite Paralegal Services and

                                                       4
            Case 1:19-cv-00462-DAD-EPG Document 114 Filed 09/21/21 Page 5 of 9



 1   could have made arrangements with them to show exhibits to Defendant Kyle. (Id.)
 2            On reply, Plaintiff argues that he could have mailed the relevant documents to
 3   Defendant Kyle’s counsel but Defendant Kyle “already possessed them and refused to bring
 4   them” and her counsel “lied and said Plaintiff did not make clear the requested documents were
 5   to refresh Kyle’s recollection.” (ECF No. 111 at 15-16.) Plaintiff also could have secured an
 6   exhibit technician from the court reporting company but Plaintiff did not have direct email
 7   access like Defendant Kyle did and had to arrange the deposition by mail through a paralegal in
 8   Wisconsin. (Id. at 16.) CSP-Corcoran staff also delayed facilitating Defendant Kyle’s
 9   deposition for several months and Plaintiff had to seek court intervention. (Id.)
10            The Court agrees that Defendant Kyle was not legally obligated to produce documents
11   at her deposition because they were not requested sufficiently in advance of the deposition.
12   Under Federal Rule of Civil Procedure 30, a “notice to a party deponent may be accompanied
13   by a request under Rule 34 to produce documents and tangible things at the deposition.” Fed.
14   R. Civ. P. 30(b)(2).1 The Scheduling Order states that responses to written discovery requests,
15
     including requests pursuant to Rule 34, are due forty-five (45) days after the request is first
16
     served. (ECF No. 37 at 2.) Here, Plaintiff’s notice of deposition is dated March 1, 2021. (ECF
17
     No. 105 at 23.)2 The deposition was noticed for March 18, 2021, but occurred on March 22,
18
     2021. (Id. at 20, 44.) Plaintiff therefore provided Defendant Kyle with no more than twenty-one
19
     days to produce the specified documents. Thus, Defendant Kyle was under no obligation to
20
     produce the requested documents at her deposition.
21
              Even if the document requests were timely, Plaintiff has not shown that the requested
22
     documents were needed to fairly examine Defendant Kyle or that Defendant Kyle’s failure to
23
24   bring those documents impeded or delayed the examination. See Fed. R. Civ. P. 30(d)(1) (“The

25
     1
26    The Court provided Plaintiff with relevant portions of Rule 30(b), including subsection (b)(2) regarding
     production of documents at a deposition, in its order granting in part and denying in part Plaintiff’s request for an
27   order requiring CSP-Corcoran to facilitate Defendant Kyle’s deposition. (ECF No. 88.)

28   2
      The notice of deposition does not include a proof of service but Plaintiff’s motion represents that it was served on
     March 1, 2021. (ECF No. 105 at 4.)

                                                               5
           Case 1:19-cv-00462-DAD-EPG Document 114 Filed 09/21/21 Page 6 of 9



 1   court must allow additional time consistent with Rule 26(b)(1) and (2) if needed to fairly
 2   examine the deponent or if the deponent, another person, or any other circumstance impedes or
 3   delays the examination.”). Plaintiff concedes in his reply that he could have mailed specific
 4   documents to Defendant Kyle’s counsel or to the court reporting company. (ECF No. 111 at
 5   15-16.) While Plaintiff argues that it would have been more burdensome for him to mail the
 6
     documents than it would have been for Defendant Kyle to bring the documents, Plaintiff has
 7
     not established that any burden was so severe that he was unable to do so. Plaintiff also has not
 8
     pointed to any authority or basis for requiring Defendant Kyle, rather than Plaintiff, to produce
 9
     the requested documents in order to refresh her recollection absent a valid and timely Rule 34
10
     document request.
11
            Additionally, Plaintiff’s request for documents is not directed at specific documents
12
     needed to refresh the witness’s recollection at deposition. It is a very broad document request,
13
     including “all documents related to the subject matter of this lawsuit,” and “all electronically
14
15   stored documents intended for use at trial” among other requests. (See ECF No. 105 at 21-22.)

16   Setting aside that some of these requests are vague and objectionable on their face, the requests

17   amount to asking the witness to bring every document in the case to the deposition. Such a

18   document collection would be unwieldly and unhelpful. The scope of the requests also belies

19   Plaintiff’s assertion now that he required specific documents to refresh the witness’s
20   recollection. Defendant Kyle should not have been expected to understand this broad request
21   for all documents in the case as requiring specific documents to refresh her recollection in
22   response to specific questions at the deposition.
23          Accordingly, the Court finds that Plaintiff is not entitled to conduct a further deposition
24   of Defendant Kyle due to her failure to bring requested documents to her deposition.
25
            C. Deposition Responses
26
            Plaintiff also argues that Defendant Kyle declared to have personal knowledge about
27
     “some . . . matters” in opposing Plaintiff’s request for a preliminary injunction, and those
28
     “same matters . . . suddenly escaped her at the deposition.” (ECF No. 105 at 5.) Defendant Kyle

                                                      6
            Case 1:19-cv-00462-DAD-EPG Document 114 Filed 09/21/21 Page 7 of 9



 1   then “regained her recall in a declaration supporting her motion for summary judgment.” (Id.)
 2   Defendant Kyle “avoided having her recollection refreshed through documents” by failing to
 3   bring relevant documents specifically for this purpose, and “evaded numerous questions by
 4   failing to give her best estimate.” (Id. at 6.) Plaintiff says that Defendant Kyle’s conduct was
 5   “so egregious that the questions for which she gave evasive answers are too numerous to
 6   reiterate.” (ECF No. 105 at 10-11.) According to Plaintiff, it would be “unduly burdensome to
 7   identify all the ways she ducked and/dodged questions related to her and other staff conspiring
 8   to induce [Plaintiff] to commit suicide on 5/2/18, fomented violence with [Plaintiff] and SNY
 9   inmates and the absurdity of her defense.” (Id. at 15-16.) Plaintiff underlines portions of
10   Defendant Kyle’s deposition transcript and includes four pages listing various areas of
11   questioning and citations to the deposition transcript that he contends were evasive. (Id. at 11-
12   15.) According to the motion, Defendant Kyle’s responses to these questions were deficient
13   because they were “a[n] avalanche of ‘I don’t know’ and ‘I don’t recall,’ punctuated with . . .
14   suspect form objections of leading, vagueness, compound, argumentative questions.” (Id. at
15   15.)
16           Defendant Kyle contends that she made herself available for the remote deposition from
17   her residence and, during the deposition, she could not recall specific interactions with Harris
18   from years earlier because she has had tens of thousands of clinical encounters with countless
19   inmates of the years. (ECF No. 108 at 5-6.) In contrast, she was able to address specific
20   interactions with Plaintiff in her declarations because she could contemporaneously review his
21   relevant mental health records. (Id. a 6.) As to Defendant Kyle’s inability to answer
22   hypothetical questions, they were vague and required Defendant Kyle to speculate as to an
23   incomplete set of facts. (Id. at 7.) No two patients are identical and Defendant Kyle’s response
24   to any particular encounter would depend on a variety of actors particular to the inmate in
25   question and the symptoms he is experiencing. (Id.) Finally, Defendant Kyle’s counsel only
26   made objections to the form of Plaintiff’s questions because they would otherwise have been
27   waived, and counsel did not use “prolific” objections to frustrate Plaintiff’s ability to depose
28   Defendant Kyle. (ECF No. 88 at 7.)

                                                      7
           Case 1:19-cv-00462-DAD-EPG Document 114 Filed 09/21/21 Page 8 of 9



 1          On reply, Plaintiff argues that Defendant Kyle did not have discretion to decline to
 2   answer Plaintiff’s deposition questions. (ECF No. 111 at 2.) Additionally, Defendant Kyle
 3   “constantly presents herself as an expert in this matter to further her defense” and to oppose
 4   Plaintiff’s motions. (Id. at 3-4.) “Therefore, it is well within Kyle’s expertise to take the same
 5   simple premise and opine about the proper procedure[.]” (Id. at 4.) Plaintiff quotes an exchange
 6   which he claims, “exemplifies the pattern of disingenuous evasive answers Kyle gave to
 7   Plaintiffs deposition questions[.]” (Id. at 5.) According to Plaintiff, Defendant Kyle is
 8   “obviously” an unretained expert and “[a]ny deficiencies in Plaintiff’s hypothetical questions to
 9   Kyle goes to the significance of her answers, not the ascertainment of them.” (Id. at 7-8.)
10          Upon review of the record, it does not appear that Defendant Kyle refused to answer
11   any of Plaintiff’s questions. Instead, Plaintiff appears to disagree with the substance of
12   Defendant Kyle’s responses, and particularly her statements that she could not recall or did not
13   know the answer to a question or that she was unable to answer Plaintiff’s hypotheticals.
14   Plaintiff thus has not established that he is entitled to a second deposition at Defendant Kyle’s
15
     expense under Rule 37.
16
            That said, Plaintiff may use Defendant Kyle’s selective lack of recollection to counter
17
     her testimony at trial, summary judgment, and other appropriate places. If Defendant Kyle
18
     testified at her deposition that she did not remember facts or information about Plaintiff, then
19
     her lack of recollection would be relevant to her credibility in any declaration or testimony in
20
     which she professes to remember those facts.
21
            IV.     CONCLUSION AND ORDER
22
            In light of the foregoing, IT IS HEREBY ORDERED that Plaintiff’s motion to compel
23
     (ECF No. 105) is DENIED.
24
     \\\
25
     \\\
26
     \\\
27
     \\\
28

                                                      8
          Case 1:19-cv-00462-DAD-EPG Document 114 Filed 09/21/21 Page 9 of 9



 1          As already set forth in the Court’s order granting Plaintiff’s motion for extension of
 2   time to oppose Defendants’ Motion for Summary Judgment, (ECF No. 113), Plaintiff’s
 3   opposition to Defendants’ motion for summary judgment is due within thirty days of the date of
 4   this order.
     IT IS SO ORDERED.
 5
 6
        Dated:    September 21, 2021                          /s/
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    9
